Citation Nr: 0512696	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated at 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1968.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.    

The veteran's service connection claim for bilateral hearing 
loss is the only issue before the Board on appeal.  The Board 
notes however that the veteran's representative indicated at 
the March 2004 video hearing that the veteran's increased 
rating claim for PTSD is still on appeal.  The Board 
disagrees, and finds the RO's decision to close this 
particular appeal the proper course of action.  

Four months before the Board hearing, in December 2003, the 
veteran's representative stated that the veteran was 
satisfied with a 50 percent evaluation for his PTSD.  Based 
on this representation, the RO deemed its December 2003 
rating decision - increasing the veteran's PTSD disability 
evaluation from 30 to 50 percent - a total grant of benefits 
sought on appeal.  In so finding, the RO rendered closed the 
veteran's appeal regarding his PTSD disability evaluation.  
38 C.F.R. § 20.204(a).  The Board agrees with the RO on this 
matter.  The decision was correct given the representative's 
December 2003 statement.  

However, the VA Form 9 dated January 13, 2004 may constitute 
a notice of disagreement with the RO's decision regarding the 
PTSD claim.  As such, a statement of the case on this issue 
is necessary.  See Manlicon v. West, 12 Vet. App. 238 (1999).     

The issue regarding evaluation of PTSD is therefore addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The preponderance of the competent evidence indicates that 
the veteran's bilateral hearing loss disorder was not 
incurred or aggravated during the veteran's military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for his bilateral 
hearing loss disorder.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
discuss the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in November 2002, a Statement of the Case 
issued in April 2003, a Supplemental Statement of the Case 
issued in December 2003, as well as a January 2002 letter by 
the RO.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument.  In the Supplemental Statement 
of the Case, the RO again informed the veteran of the reasons 
for the denial, and provided him with additional opportunity 
to present evidence and argument.  In addition, the RO 
advised the veteran in its January 2002 letter of the 
respective duties of the VA and of the veteran in obtaining 
that evidence.  This letter was provided to a veteran before 
the RO denied his claim in November 2002.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (holding that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  Therefore, the Board finds that the 
rating decision, the Statement of the Case, the Supplemental 
Statement of the Case, and the notification letter provided 
by the RO specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal.  The 
veteran was also afforded a VA compensation examinations in 
May 2003, which appears adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Discussion

As noted, the veteran contends that bilateral hearing loss 
was incurred as a result of his active military service from 
June 1965 to June 1968.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claim.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this matter, although the veteran is diagnosed with 
bilateral hearing loss, the preponderance of the informed 
medical evidence indicates that it is not related to any 
incident of military service.  

The record indicates that the veteran underwent an enlistment 
physical examination in June 1965.  In a Report of Medical 
History executed pursuant to the examination, the veteran 
represented that he had no current ear, nose, or throat 
troubles, or history of these troubles.  In a Report of 
Medical Examination executed the same day, an examiner found 
the veteran's hearing to be normal.  As part of the 
examination, an audiometric examination was conducted, which 
resulted in the following findings of pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
15
LEFT
10
5
5
5
15

In June 1968, the veteran underwent his separation physical 
examination which found no abnormalities related to his 
hearing acuity or to his ears.  As part of the separation 
physical examination, an audiometric examination was 
conducted, which resulted in the following normal findings:  




HERTZ



500
1000
2000
4000
RIGHT
0
0
0
10
LEFT
0
0
0
15

In July 1992, the veteran underwent a private audiological 
examination with the following results:



HERTZ



500
1000
2000
4000
RIGHT
20
20
25
65
LEFT 
30
25
25
55

The speech recognition scores were 86 percent for the right 
ear, and 80 percent for the left ear.  The private examiner 
found "[n]eurosensory hearing loss secondary to noise in the 
military[.]"    
There is no indication that this examiner was aware of the 
veteran's military service history, or that the examiner 
reviewed the information now available in the C-file.  There 
is also no indication of record that the examiner was aware 
of the veteran's pre- and post-service hearing acuity, as is 
reported above.  

The RO scheduled a VA-administered audiology examination for 
May 2003.  The examiner found the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
55
80
90
LEFT
40
55
55
80
85

The speech recognition scores were 52 percent for each ear.  
The VA physician found moderate sloping to severe 
sensorineural hearing loss in both ears.  And then the 
examiner concluded that it is less likely that service 
relates to the veteran's hearing loss.  In support of his 
opinion, the examiner stated that the veteran's hearing was 
normal when he entered and separated from service, and that 
there was no evidence that the veteran sustained any hearing 
loss during service.  Further, this physician pointed out 
that the veteran's hearing had substantially worsened since 
the private 1992 audiology examination noted above.  Finally, 
the record indicates that this examiner reviewed the entire 
claims file to include results of previous audiology exams.  

For VA purposes, hearing disabilities are determined using 
criteria provided under 38 C.F.R. § 3.385 (2004).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2004).    

Because the May 2003 VA audiology examination confirms that 
the veteran has a current bilateral hearing loss disability 
under 38 C.F.R. § 3.385, the first element of Pond is 
established.  Pond, 12 Vet. App. at 346.  

However, the preponderance of the informed and probative 
evidence indicates that the veteran's bilateral hearing 
disorder was not caused by any incident of military service.  
The second and third elements of Pond are not satisfied 
therefore.  Pond, 12 Vet. App. at 346.  

The veteran's service medical records are critical to this 
determination.  These records, reviewed by the VA examiner, 
show no complaints, treatment or diagnosis of any disorder 
for bilateral hearing loss, nor is there any suggestion in 
the medical records that the veteran's claimed injury began 
in service.  The June 1968 separation examination does not 
indicate any problems with the veteran's hearing.  In 
addition, the audiometric examination performed then 
indicated that veteran's hearing acuity was at normal levels 
for VA purposes.  Indeed, at the time of separation, the 
veteran's "PULHES" physical profile, including his hearing 
acuity was noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
T3
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)).  

Hence, the VA examiner's opinion was fully informed because 
it was rendered with the benefit of critical factual 
information.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  

By contrast, the private examiner's opinion appears to be 
uninformed, and therefore of low probative value.  There is 
no indication in the record that this examiner was aware of 
the veteran's service medical history, or that he reviewed 
the veteran's service medical records.  It has been 
repeatedly observed that while a physician is competent to 
render medical opinions, such competence does not extend to 
the factual underpinnings of the opinion - i.e., the 
physician cannot competently report facts to which he was not 
a witness.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  So here, the private examiner is not competent to 
opine on the level of in-service noise exposure sustained by 
the veteran because the examiner relied not on service 
records, but on the veteran's own rendition of the facts.      

Accordingly, the Board places far greater weight of probative 
value on the clinical findings and medical nexus opinion 
established in the May 2003 VA examination report.  The 
report was generated with a specific view towards 
ascertaining whether the veteran's hearing impairment was a 
result of any incident of his military service, and was 
accompanied by a review of all of the evidence of record.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

As the preponderance of the informed, and therefore more 
probative evidence is against the veteran's claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

As noted in the Introduction, the Board finds that the 
January 2004 VA Form 9 effectively operates, in relevant 
part, as a notice of disagreement with the RO's December 2003 
rating decision to increase the veteran's PTSD disability 
evaluation from 30 to 50 percent.  The record indicates 
therefore that the veteran is due a statement of the case for 
this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).          

Accordingly, this appeal is REMANDED for completion of the 
following:


After compliance with all due process 
concerns raised by the evidence of 
record, (the veteran should be issued a 
letter outlining the requirements for an 
increased rating, and his and VA 
responsibilities in obtaining evidence), 
a SOC should be issued to the veteran and 
his representative concerning the claim 
of entitlement to an increased evaluation 
for PTSD.  The veteran should be advised 
of the necessity of filing a timely 
substantive appeal if he wants the Board 
to consider the issue.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of this claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


